186 So. 2d 139 (1966)
STATE of Alabama
v.
John L. JACKSON et al.
1 Div. 315.
Supreme Court of Alabama.
May 5, 1966.
Harry D. Hardy, Sp. Asst. Atty. Gen., Z. B. Skinner and Herndon Inge, Jr., Mobile, for appellant.
Jas. T. Strickland, Mobile, for appellees.
GOODWYN, Justice.
Eminent domain proceeding brought by the State (Code 1940, Tit. 19, Chap. 1) to acquire right-of-way for highway purposes.
The proceeding originated in the Mobile County probate court where there was an award of $7,000. From the order of condemnation there made, the State appealed to the circuit court of the county, where a trial de novo (§ 17, Tit. 19) was had before a jury. The sole issue on the trial was the amount of damages and compensation, if any, to be awarded the landowners. The jury fixed the amount at $8,550. A judgment of condemnation followed. Thereupon, the State filed a motion for a new trial. The motion was overruled. This appeal was then brought by the State from the judgment of condemnation.
All of the assignments of error relate to, and have a bearing only upon, the amount to be awarded the landowners. But the amount of the award was not questioned in the trial court (in the motion for a new trial or otherwise), nor is it questioned here. *140 Accordingly, error, if there be error in any of the challenged rulings, is rendered harmless and cannot work a reversal. See: State v. Dunlap et al., Ala., 186 So. 2d 132, and cases there cited.
The judgment of condemnation is due to be, and is, affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON, MERRILL and HARWOOD, JJ., concur.
COLEMAN, J., dissents.